                                             Case 5:18-cv-02349-BLF Document 420 Filed 09/21/20 Page 1 of 6




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     JANE DOE 1, et al.,                                  Case No. 18-cv-02349-BLF
                                   8                     Plaintiffs,
                                                                                              ORDER GRANTING IN PART AND
                                   9               v.                                         DENYING IN PART PLAINTIFFS’
                                                                                              ADMINISTRATIVE MOTION TO FILE
                                  10     JENNIFER B. HIGGINS, et al.,                         UNDER SEAL PORTIONS OF
                                                                                              PLAINTIFFS’ OPPOSITION TO
                                  11                     Defendants.                          DEFENDANTS’ MOTION TO DISMISS
                                  12                                                          [Re: ECF 407]
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiffs’ administrative motion to file under seal portions of their
                                  14   opposition to Defendants’ motion to dismiss and associated exhibits. ECF 407. Plaintiffs filed
                                  15   their request because portions of the opposition to Defendants’ motion to dismiss were designated

                                  16   by Defendants as “Highly Confidential/Attorneys’ Eyes Only” or “Confidential” pursuant to the

                                  17   amended protective order (ECF 256) or which Plaintiffs understand Defendants would wish to

                                  18   keep under seal based on such designations. ECF 407, at 1. Defendants filed declarations in

                                  19   regarding the filing these portions under seal. ECF 412. For the reasons stated below, the motion is

                                  20   GRANTED IN PART and DENIED IN PART.

                                  21

                                  22    I.      LEGAL STANDARD

                                  23            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  24   and documents, including judicial records and documents.’” Kamakana v. City and Cnty. of

                                  25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  26   U.S. 589, 597 & n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  27   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                  28   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only
                                          Case 5:18-cv-02349-BLF Document 420 Filed 09/21/20 Page 2 of 6




                                   1   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                   2   1097.

                                   3           Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   4   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                   5   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                   6   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   7   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   8   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   9   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                  10   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                  11   Where the moving party requests sealing of documents because they have been designated

                                  12   confidential by another party or a non-party under a protective order, the burden of establishing
Northern District of California
 United States District Court




                                  13   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                  14   The moving party must file a proof of service showing that the designating party or non-party has

                                  15   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  16   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  17   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a

                                  18   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  19   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  20   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  21    II.    DISCUSSION

                                  22           This sealing motion concerns portions of Plaintiffs’ opposition to Defendants’ motion to

                                  23   dismiss and exhibits filed in support of their briefing. The Court finds that those documents are

                                  24   more than tangentially related to the merits of the case, and therefore that the compelling reasons

                                  25   standard applies.

                                  26           The Court finds that Plaintiff has demonstrated good cause for sealing the portions of the

                                  27   opposition to the motion to dismiss and associated exhibits as set forth below.

                                  28
                                                                                          2
                                        Case 5:18-cv-02349-BLF Document 420 Filed 09/21/20 Page 3 of 6




                                   1   ECF      Document to be            Result                         Reasoning
                                   2    No.           Sealed
                                               Plaintiffs’          GRANTED as to         This document contains descriptions of
                                   3   407-4   Opposition to        portions of the       an FBI technique designated law
                                   4           Defendants’ Motion   document              enforcement sensitive. Decl. of Gabriel
                                               to Dismiss           highlighted at:       K. Poling (“Poling Decl.”) ¶ 12, ECF
                                   5                                1:17-19               412-1. If disclosed, this information
                                                                    7:7                   would provide terrorists, their associates,
                                   6                                10:22-23, 24-25, 27   and other criminals with a roadmap of a
                                                                    13:14-16              procedure by which law enforcement
                                   7
                                                                    17:5                  evaluates, analyzes, and shares
                                   8                                18:12, 25-26, 27-28   information concerning terrorists and
                                                                    19:1, 7, 14, 27-28    criminals. Id. Disclosure could cause
                                   9                                                      serious harm because individuals may
                                                                                          alter their behavior to avoid detection,
                                  10                                                      which would compromise ongoing and
                                                                                          future national security investigations.
                                  11
                                                                                          Id. Moreover, this document contains
                                  12                                                      information that would reduce the
Northern District of California




                                                                                          efficacy of screening processes,
 United States District Court




                                  13                                                      methods, and techniques by enabling
                                                                                          refugee applicants to adjust their
                                  14                                                      behavior or take precautions to avoid
                                  15                                                      discovery or evidence justifying denial
                                                                                          of their applications. Declaration of
                                  16                                                      Joanna Ruppel (“Ruppel Decl.”) ¶ 4,
                                                                                          ECF 412-2. Refugee applicants seeking
                                  17                                                      to conceal criminal conduct, national
                                                                                          security concerns, or other ineligibility,
                                  18                                                      and/or individuals who seek to do harm
                                  19                                                      to the nation or engage in criminal
                                                                                          activities within the United States, may
                                  20                                                      seek to circumvent known processes to
                                                                                          avoid detection. Id. ¶ 6. Public release of
                                  21                                                      sensitive details regarding screening
                                                                                          procedures and results could enable
                                  22                                                      nefarious actors to more easily exploit
                                  23                                                      the refugee program. Id. Public
                                                                                          knowledge of screening processes,
                                  24                                                      methods and techniques will inherently
                                                                                          limit the ability of USCIS and its U.S.
                                  25                                                      government partners to identify refugee
                                                                                          applicants who pose a national security
                                  26
                                                                                          or law enforcement risk, or are otherwise
                                  27                                                      ineligible. Id.
                                       407-6   Meyer Decl., Ex. 3   DENIED as to all      The Court denies this request because
                                  28                                the highlighted       Defendants, the designating party, do not
                                                                                   3
                                        Case 5:18-cv-02349-BLF Document 420 Filed 09/21/20 Page 4 of 6




                                                                    portions:               seek to seal any portion of the document.
                                   1
                                                                                            Decl. of Sergio Sarkany (“Sarkany
                                   2                                                        Decl.”) 2, ECF 412
                                       407-8   Meyer Decl., Ex. 4   GRANTED as to           The Court grants this request for the
                                   3                                portions of the         same reasons articulated regarding
                                                                    document                Plaintiffs’ Opposition to Defendants’
                                   4                                highlighted at:         Motion to Dismiss.
                                                                    136:1-21
                                   5
                                       407-8   Meyer Decl., Ex. 4   DENIED as to            The Court denies this request because
                                   6                                portions of the         Defendants, the designating party, do not
                                                                    document                seek to seal this portion of the document.
                                   7                                highlighted at:         Sarkany Decl. 2.
                                                                    133:1-4
                                   8   407-    Meyer Decl., Ex. 5   DENIED as to            The Court denies this request because
                                   9   10                           portions of the         Defendants, the designating party, do not
                                                                    document                seek to seal this portion of the document.
                                  10                                highlighted at:         Sarkany Decl. 2.
                                                                    DEF-
                                  11                                00005921.0001:
                                                                    Penultimate sentence
                                  12
Northern District of California




                                                                    of the first
 United States District Court




                                  13                                paragraph;
                                                                    These portions of the
                                  14                                last sentence of the
                                                                    first paragraph:
                                  15                                “However…where
                                                                    applicants” and
                                  16
                                                                    “provided by the
                                  17                                applicant.

                                  18   407-    Meyer Decl., Ex. 5   GRANTED as to           The Court grants this request for the
                                       10                           portions of the         same reasons articulated regarding
                                  19                                document                Plaintiffs’ Opposition to Defendants’
                                                                    highlighted at:         Motion to Dismiss.
                                  20
                                                                    DEF-
                                  21                                00005921.0001:
                                                                    Portions of the last
                                  22                                sentence of the first
                                                                    paragraph not
                                  23                                specifically
                                  24                                mentioned above;
                                                                    DEF-
                                  25                                00005921.0002:
                                                                    all highlighted
                                  26                                portions
                                       407-                         GRANTED in its          The Court grants this request for the
                                  27   11      Meyer Decl., Ex. 6   entirety                same reasons articulated regarding
                                  28                                                        Plaintiffs’ Opposition to Defendants’

                                                                                    4
                                         Case 5:18-cv-02349-BLF Document 420 Filed 09/21/20 Page 5 of 6




                                                                                           Motion to Dismiss.
                                   1
                                       407-                         GRANTED as to          The Court grants this request for the
                                       13      Meyer Decl., Ex. 7   portions of the        same reasons articulated regarding
                                   2
                                                                    document               Plaintiffs’ Opposition to Defendants’
                                   3                                highlighted at:        Motion to Dismiss.
                                                                    DEF-00021467;
                                   4                                DEF-00021468;
                                                                    DEF-00021469
                                   5
                                                                    except for the words
                                   6                                “15 months;
                                                                    DEF-00021470;
                                   7                                DEF-00021472
                                       407-                         DENIED as to           The Court denies this request because
                                   8   13      Meyer Decl., Ex. 7   portions of the        Defendants, the designating party, do not
                                   9                                document               seek to seal this portion of the document.
                                                                    highlighted at:        Sarkany Decl. 2.
                                  10                                DEF-00021469: “15
                                                                    months”
                                  11
                                       407-                         GRANTED as to          The Court grants this request for the
                                  12           Meyer Decl., Ex. 8
Northern District of California




                                       15                           portions of the        same reasons articulated regarding
 United States District Court




                                  13                                document               Plaintiffs’ Opposition to Defendants’
                                                                    highlighted at:        Motion to Dismiss.
                                  14                                DEF-00021461;
                                                                    DEF-00021462;
                                  15                                DEF-00021463,
                                                                    except for “after 15
                                  16
                                                                    months;”
                                  17                                DEF-00021464
                                                                    DEF-00021465
                                  18   407-                         DENIED as to           The Court denies this request because
                                       15      Meyer Decl., Ex. 8   portions of the        Defendants, the designating party, do not
                                  19                                document               seek to seal this portion of the document.
                                                                    highlighted at:        Sarkany Decl. 2.
                                  20
                                                                    DEF-00021463:
                                  21                                “after 15 months”
                                       407-    Meyer Decl., Ex.     GRANTED as to          The Court grants this request for the
                                  22   17      10                   portions of the        same reasons articulated regarding
                                                                    document               Plaintiffs’ Opposition to Defendants’
                                  23                                highlighted at:        Motion to Dismiss.
                                  24                                DEF-00016914.0034
                                                                    DEF-00016914.0035
                                  25                                DEF-00016914.0036
                                                                    DEF-00016914.0037
                                  26                                DEF-00016914.0038
                                  27

                                  28   III.   ORDER
                                                                                   5
                                          Case 5:18-cv-02349-BLF Document 420 Filed 09/21/20 Page 6 of 6




                                   1          For the reasons set forth herein, the Court GRANTS IN PART and DENIES IN PART

                                   2   Plaintiffs’ administrative motion to file under seal portions of their opposition to Defendants’

                                   3   motion to dismiss.

                                   4          This Order disposes of ECF 407.

                                   5

                                   6          IT IS SO ORDERED

                                   7   Dated: September 21, 2020

                                   8                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
